Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated September 8, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Objections
Claims 9 and 24 have been objected to because of minor informalities.
	The objection of claims 9 and 24 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 6-7, 9-10, 12, 14, 16-17 and 21-30 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 6-7, 9-10, 12, 14, 16-17 and 21-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103

I.	Claims 6, 9, 12 and 16 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1).
	 The rejection of claims 6, 9, 12 and 16 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 7 and 10 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Bakkar et al. (“A New Method for Practical Electrodeposition of Aluminium from Ionic Liquids,” Electrochemistry Communications (2015 Feb 1), Vol. 51, pp. 113-116) and Putatunda et al. (“Influence of Austempering Temperature on the Mechanical Properties of a Low Carbon Low Alloy Steel,” Materials Science and Engineering: A. (2011 Jun 15), Vol. 528, No. 15, pp. 5053-5059) [Putatunda I].
	The rejection of claims 7 and 10 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. as applied to claims 6, 9, 12 and 16 above, and further in view of Bakkar et al. and Putatunda et al. [Putatunda I] has been withdrawn in view of Applicant’s amendment.

III.	Claim 14 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of WO 2004/085551 (‘551).
	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. as applied to claims 6, 9, 12 and 16 above, and further in view of WO 2004/085551 (‘551) has been withdrawn in view of Applicant’s amendment. Claim 14 has been cancelled.

IV.	Claim 17 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Satake et al. (US Patent No. 3,959,030).
	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. as applied to claims 6, 9, 12 and 16 above, and further in view of Satake et al. has been withdrawn in view of Applicant’s amendment.

V.	Claim 21 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815), CN 

102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) 
as applied to claims 6, 9, 12 and 16 above, and further in view of Putatunda et al. (“Mechanical and Magnetic Properties of a New Austenitic Structural Steel,” Materials Science and Engineering: A. (2005 Oct 15), Vol. 406, Nos. 1-2, pp. 254-260) [Putatunda II].
	the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. as applied to claims 6, 9, 12 and 16 above, and further in view of Putatunda et al. [Putatunda II] has been withdrawn in view of Applicant’s amendment.

VI.	Claims 22, 24, 26 and 28 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815) and CN 102766891 (‘891).
	The rejection of claims 22, 24, 26 and 28 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) has been withdrawn in view of Applicant’s amendment.

VII.	Claims 23 and 25 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of Bakkar et al. (“A New Method for Practical Electrodeposition of Aluminium from Ionic Liquids,” Electrochemistry Communications (2015 Feb 1), Vol. 51, pp. 113-116) and Putatunda 

et al. (“Influence of Austempering Temperature on the Mechanical Properties of a Low Carbon Low Alloy Steel,” Materials Science and Engineering: A. (2011 Jun 15), Vol. 528, No. 15, pp. 5053-5059) [Putatunda I].
	The rejection of claims 23 and 25 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of Bakkar et al. and Putatunda et al. [Putatunda I] has been withdrawn in view of Applicant’s amendment.

VIII.	Claim 27 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 
Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of WO 2004/085551 (‘551).
	The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of WO 2004/085551 (‘551) has been withdrawn in view of Applicant’s amendment. 

IX.	Claim 29 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of Satake et al. (US Patent No. 3,959,030).

	The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of Satake et al. has been withdrawn in view of Applicant’s amendment. 

X.	Claim 30 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 26 and 28 above, and further in view of Putatunda et al. (“Mechanical and Magnetic Properties of a New Austenitic Structural Steel,” Materials Science and Engineering: A. (2005 Oct 15), Vol. 406, Nos. 1-2, pp. 254-260) [Putatunda II].
	The rejection of claim 30 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 26 and 28 above, and further in view of Putatunda et al. [Putatunda II] has been withdrawn in view of Applicant’s amendment. 

Continued Response
Claim Rejections - 35 USC § 103
I.	Claims 6, 9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1).

	Regarding claim 6, Chen teaches an electroplating process for coating a ferrous alloy 
steel cathode substrate, comprising: 
	• immersing (= counter electrode 36) [Fig. 1B] an aluminum anode substrate (= an aluminum counter electrode) [page 2, [0025]] in an aluminum plating bath formulation (= ionic liquid plating solution 14) [page 3, [0026]], the aluminum plating bath formulation comprising: 
· a source of aluminum and an ionic liquid (= the ionic liquid plating solution can 
include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based 
chloroaluminate) [page 4, [0038]];
• immersing (= workpiece 20) the ferrous alloy steel cathode substrate (= for more
noble metal substrates such as steels) [pages 3-4, [0037]], in the aluminum plating bath formulation (Fig. 1B); and 
• electroplating an aluminum coating over the ferrous alloy steel cathode substrate (=
electrodepositing a protective coating, such as substantially pure aluminum, onto the coating receiving surface(s)) [page 4, [0048]].
The process of Chen differs from the instant invention because Chen does not disclose the following:
	a.	Pre-treating an aluminum anode substrate to form a pre-treated aluminum anode 
substrate by: mechanical polishing the aluminum anode substrate to form a polished aluminum anode substrate; alkaline cleaning the polished aluminum anode substrate to form a cleaned aluminum anode substrate; and deoxidizing the cleaned aluminum anode substrate to form a deoxidized aluminum anode substrate.

Chen teaches an aluminum counter electrode (page 2, [0025]).
	WO ‘551 teaches that:
	All metal specimens that were tested were mechanically abraded by polishing to 1200 grit followed by a rinse using de-ionised water. Samples were then chemically cleaned as follows (as per MIL-C-5541) 
	a.  5 minutes immersion in an agitated alkaline cleaner to remove oil and grease, followed by washing with tap water. 
	b.  5 minutes immersion in agitated Deoxidizer 6® solution to remove the surface oxide, followed by washing with tap water (page 16, line 30 to page 17, line 2). 

	The surface was bare aluminum (page 17, Table 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Chen by pre-treating an aluminum anode substrate to form a pre-treated aluminum anode substrate by: mechanical polishing the aluminum anode substrate to form a polished aluminum anode substrate; alkaline cleaning the polished aluminum anode substrate to form a cleaned aluminum anode substrate; and deoxidizing the cleaned aluminum anode substrate to form a deoxidized aluminum anode substrate because rinsing a mechanically polished aluminum using de-ionized water, and then immersing in an agitated alkaline cleaner, followed by washing with tap water, and then immersing in agitated Deoxidizer 6® solution, followed by washing with tap water removes oil, grease and surface oxide on bare aluminum.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
	The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the aluminum plating bath formulation comprises from 0.01 to 1.0 wt% of 1,10-phenanthroline.
	Chen teaches that the ionic liquid plating solution can include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based chloroaluminate. Examples include but are not limited to: 1-ethyl-3-methylimidazolium chloride [EMIM][Cl]-AlCl3, 1-butyl-3-methylimidizolium chloride [BMIM][Cl]-AlCl3, and combinations thereof (page 4, [0038]).
	JP ‘815 teaches plating aluminum on a substrate (abstract). 
Examples of the molten salt include an ionic liquid containing an alkylimidazolium chloride such as AlCl3 and ethylmethylimidazolium chloride (EMIC). Various additives are added to this plating solution in order to improve the quality of the product. For example, phenanthroline and the like are added to improve quality such as smoothness and strength. That is, with only the ionic liquid consisting of AlCl3 and alkylimidazolium chloride, the plating tends to form an aggregate of particles instead of forming a film, resulting in a rock-like and brittle aluminum porous body. An aluminum porous body having increased gloss, smoothness and sufficient strength can be obtained (ƿ [0004]).

Further, in order to form the smooth film-like aluminum plating layer 2, organic additives such as xylene, benzene, toluene and 1,10-phenanthroline (phenanthroline) may be added to the plating solution (ƿ [0038]).

For example, when the organic additive is phenanthroline, the preferable concentration range in the plating solution is 0.25 to 7 g/L (ƿ [0039]).

As the plating solution, an ionic liquid containing AlCl3 and EMIC at a molar ratio of 2: 1 and phenanthroline at 0.5 g/L was used (ƿ [0067]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum plating bath formulation 

described by Chen with wherein the aluminum plating bath formulation comprises from 0.01 to 1.0 wt% of 1,10-phenanthroline because adding 0.25 to 7 g/L of 1,10-phenanthroline to the plating solution increases the gloss, smoothness and strength of the plating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the aluminum plating bath formulation comprises from 0.04 to 3.7 wt%
of KCI.
	JP ‘815 teaches further, a eutectic molten salt obtained by mixing aluminum chloride with a salt selected from the group consisting of lithium chloride (LiCl), potassium chloride (KCl) and sodium chloride (NaCl) to lower the melting point is preferable (ƿ [0037]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum plating bath formulation described by Chen with wherein the aluminum plating bath formulation comprises KCI because adding potassium chloride (KCl) to the plating solution provides a eutectic molten salt to lower the melting point.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “from 0.04 to 3.7 wt% of KCI ,” one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the KCl by routine experimentation for a particular bath formulation that would have achieved the desired lower melting point (MPEP § 2141.03). 
	d.	Wherein the electroplating comprises stirring the aluminum plating bath formulation from 500 rpm to 1000 rpm.
	CN ‘891 teaches electrodepositing an Al protective coating (ƿ [0010]).
During electrodeposition, stirring the plating solution can improve the diffusion rate of the plating solution during electroplating, and improve the deposition rate and quality of the plating layer, but the stirring rate is too fast, the energy consumption is larger, and the effect of improving the rate is too high. In the present invention, the stirring rate is preferably 50 to 500 rpm, more preferably 100 to 200 rpm (ƿ [0026]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating described by Chen with wherein electroplating comprises stirring the aluminum plating bath formulation from 500 rpm to 1000 rpm because stirring the plating solution at a rate of 50 to 500 rpm improves the diffusion rate of the plating solution during electroplating and improves the deposition rate and 
quality of the plating layer.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
e.	Wherein the aluminum coating has a thickness of 12 to 20 µm (ASTM B487).
Benaben teaches electroplating (page 3, [0038]) steel (page 2, [0022]) with Al (page 2, [0031]).
The time to achieve the desired metal thickness can range from 10 seconds to 60 minutes or longer depending on the current density and other operating conditions. The thickness of the deposited metal is at least 0.1 µm, and in some embodiments the thickness can range from about 1 µm to about 500 µm, or from about 5 µm to about 100 µm, or from about 10 µm to about 50 µm, or from about 10 µm to about 20 µm (page 3, [0042]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum coating described by Chen with wherein the aluminum coating has a thickness of 12 to 20 µm (ASTM B487) because aluminum is electroplated on steel at a time to achieve the desired metal thickness including from about 10 µm to about 20 µm.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
f.	Wherein the aluminum coating has a pass rating for bend adhesion (ASTM B571 
section 3).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Chen combination teaches a process in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have 
the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	(ii)  When the aluminum coating recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	g.	Wherein the aluminum coating has a pass rating for scribe-grid tape adhesion (ASTM B571 section 13).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Chen combination teaches a process in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	(ii)  When the aluminum coating recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	Regarding claim 9, the process of Chen differs from the instant invention because Chen does not disclose wherein the electroplating is carried out with a current density from 5 mA/cm2 to 25 mA/cm2, and a temperature from 40o C to 75o C.
	JP ‘815 teaches that when an organic molten salt is used as the plating solution, the temperature of the plating solution is preferably 10 °C to 60 °C, more preferably 25 °C to 45 °C. 
(ƿ [0042]).
	CN ‘891 teaches that the temperature of the plating solution is 30-100°C, more preferably 40-70°C (ƿ [0023]). The cathode current density is preferably 0.1-10 A/dm2 (ƿ [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating described by Chen with wherein the electroplating is carried out with a current density from 5 mA/cm2 to 25 mA/cm2 and a temperature from 40o C to 75o C because aluminum is electroplated when carrying out electroplating at a current density from 0.1-10 A/dm2 and a temperature from 30 to 100o C.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 12, Chen teaches wherein the ionic liquid is a nitrogen-containing compound selected from a group consisting of N-alkyl-pyridinium salts, N-alkyl-N’-alkyl’ imidazolium salts, N-alkyl-N-alkyl’ pyrrolidinium salts, N-alkyl-N-alkyl’ piperidinium salts, quaternary ammonium salts, and combinations thereof (= the ionic liquid plating solution can include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based chloroaluminate) [page 4, [0038]].
	Regarding claim 16, Chen teaches etching the ferrous steel alloy cathode substrate (= for more noble substrates such as steels 20, the displacement layer treatment of step 104 can be shortened or omitted) [pages 3-4, [0037]] by performing an anodic polarization to form an etched ferrous steel alloy cathode substrate (= step 106 can then include electrolytic etching one or more portions of the workpiece in an ionic liquid plating solution) [page 4, [0038]], wherein the aluminum coating is electroplated over the etched ferrous steel alloy cathode substrate (= next as part of step 108, a protective metallic coating (for example, substantially pure aluminum) can be electrodeposited onto the coating receiving surface of the workpiece) [page 4, [0040]].

II.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen 

(US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Bakkar et al. (“A New Method for Practical Electrodeposition of Aluminium from Ionic Liquids,” Electrochemistry Communications (2015 Feb 1), Vol. 51, pp. 113-116) and Putatunda et al. (“Influence of Austempering Temperature on the Mechanical Properties of a Low Carbon Low Alloy Steel,” Materials Science and Engineering: A. (2011 Jun 15), Vol. 528, No. 15, pp. 5053-5059) [Putatunda I].
	Chen, WO ‘551, JP ‘815, CN ‘891 and Benaben are as applied above and incorporated herein.
	Regarding claim 7, Chen teaches wherein the source of aluminum is aluminum trichloride and the ionic liquid is 1-ethyl-3-methylimidazolium chloride (= examples include but are not limited to: 1-ethyl-3-methylimidazolium chloride [EMIM][Cl]-AlCl3, 1-butyl-3-
methylimidizolium chloride [BMIM][Cl]-AlCl3, and combinations thereof) [page 4, [0038]].
	The process of Chen differs from the instant invention because Chen does not disclose wherein the aluminum plating bath comprises from 95.30 to 99.95 wt% a mixture of the aluminum trichloride and the 1-ethyl-3-methylimidazolium chloride in a molar ratio from 80:40 to 60:40.
JP ‘815 teaches as the plating solution, an ionic liquid containing AlCl3 and EMIC at a molar ratio of 2: 1 and phenanthroline at 0.5 g/L was used (ƿ [0067]).
	Bakkar teaches that functional aluminium layers were successfully deposited from a 

first generation ionic liquid AlCl3/1-ethyl-3-methylimidazolium chloride - [EMIm]Cl - (60/40 mol%) on low carbon steel (page 113, abstract).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the aluminum plating bath described by Chen with wherein the aluminum plating bath comprises from 95.30 to 99.95 wt% a mixture of the aluminum trichloride and the 1-ethyl-3-methylimidazolium chloride in a molar ratio from 80:40 to 60:40 because a first generation ionic liquid AlCl3/[EMIm]Cl (60/40 mol%) electrodeposits functional aluminium layers on low carbon steel outside a glove box in air (Bakkar: page 115, right column, lines 10-14).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 10, the process of Chen differs from the instant invention because Chen does not disclose wherein the ferrous alloy steel cathode substrate is a high strength ferrous steel alloy cathode substrate containing between 0.2 and 0.5 wt% of carbon and not more 
than 8 wt% of alloying elements.
	Chen teaches more noble metal substrates such as steels (page 4, [0037]).
	Bakkar teaches that functional aluminium layers were successfully deposited from a first generation ionic liquid AlCl3/1-ethyl-3-methylimidazolium chloride - [EMIm]Cl – (60/40 
mol%) on low carbon steel (page 113, abstract).
	Putatunda I teaches a chemical composition of a low carbon low alloy steel comprising 

(wt%) 0.21 C, 1.59 Si, 0.73 Mn, 2.02 Ni, 0.99 Cr, 0.25 Mo, 0.062 Nb, 0.064 V, 0.005 S and 0.010 P (page 5054, Table 1).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the ferrous alloy steel cathode substrate described by Chen with wherein the ferrous alloy steel cathode substrate is a high strength ferrous steel alloy cathode substrate containing between 0.2 and 0.5 wt% of carbon and not more than 8 wt% of alloying elements because an adherent and uniform Al layer was electrodeposited on a low carbon steel sheet as a substrate of interest for corrosion protection (Bakkar: page 115, left column, lines 7-8), where a low carbon low alloy steel comprises (wt%) 0.21 C, 1.59 Si, 0.73 Mn, 2.02 Ni, 0.99 Cr, 0.25 Mo, 0.062 Nb, 0.064 V, 0.005 S and 0.010 P.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Satake et al. (US Patent No. 3,959,030).
Chen, WO ‘551, JP ‘815, CN ‘891 and Benaben are as applied above and incorporated 
herein.

	Regarding claim 17, the process of Chen differs from the instant invention because 
Chen does not disclose heat treating the aluminum coated ferrous steel alloy cathode substrate.
	Satake teaches that however, in order to use the aluminum coated products, e.g., wire and sheet, stock that need severe workability, it is preferable that the stock be aftertreated at a temperature ranging from 150o to 600o C for a period of time ranging from 3 minutes to 24 hours after the product is either cold-rolled to produce a reduction in area from 5 to 80% or hot-rolled at a temperature ranging from 150o to 600o C to obtain an aluminum coated steel stock having excellent corrosion resistance and workability (abstract; and col. 1, lines 40-64).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the process described by Chen by heat treating the aluminum coated ferrous steel alloy cathode substrate because in order to use the aluminum coated products, e.g., wire and sheet, stock that need severe workability, it is preferable that the stock be aftertreated at a temperature ranging from 150o to 600oC for a period of time ranging from 3 minutes to 24 hours after the product is either cold-rolled to produce a reduction in area from 5 to 80% or hot-rolled at a temperature ranging from 150o to 600oC to obtain an aluminum coated steel stock having excellent corrosion resistance and workability.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Putatunda et al. (“Mechanical and Magnetic Properties of a New Austenitic Structural Steel,” Materials Science and Engineering: A. (2005 Oct 15), Vol. 406, Nos. 1-2, pp. 254-260) [Putatunda II].
Chen, WO ‘551, JP ‘815, CN ‘891 and Benaben are as applied above and incorporated herein.
	Regarding claim 21, the process of Chen differs from the instant invention because 
Chen does not disclose wherein the ferrous alloy steel cathode substrate is a high strength ferrous alloy steel cathode substrate containing more than 0.5 wt% of carbon.
Chen teaches more noble metal substrates such as steels (page 4, [0037]). The workpiece can be a turbine engine component (page 2, [0017]).
	Putatunda II teaches a high carbon austenitic structural steel having low total alloy content comprising 0.92 wt% C (page 255, Table 1). A major application of this steel is expected to be in power generation devices such as turbines, generators, etc.

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the ferrous alloy steel cathode substrate described by Chen with wherein the ferrous alloy steel cathode substrate is a high strength ferrous alloy steel cathode substrate containing more than 0.5 wt% of carbon because Chen teaches that the workpiece can be a steel turbine engine component where a high carbon austenitic structural steel having low total alloy content comprising 0.92 wt% C is a steel for
turbines.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claims 22, 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815) and CN 102766891 (‘891).
	Regarding claim 22, Chen teaches an electroplating process for coating a ferrous alloy 
steel cathode substrate, comprising: 
• immersing (= counter electrode 36) [Fig. 1B] an aluminum anode substrate (= an 
aluminum counter electrode) [page 2, [0025]] in an aluminum plating bath formulation (= ionic 

liquid plating solution 14) [page 3, [0026]], the aluminum plating bath formulation comprising: 
· a source of aluminum and an ionic liquid (= the ionic liquid plating solution can 
include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based 
chloroaluminate) [page 4, [0038]];
• immersing (= workpiece 20) the ferrous alloy steel cathode substrate (= for more
noble metal substrates such as steels) [pages 3-4, [0037]], in the aluminum plating bath formulation (Fig. 1B); and 
• electroplating an aluminum coating over the ferrous alloy steel cathode substrate (=
electrodepositing a protective coating, such as substantially pure aluminum, onto the coating receiving surface(s)) [page 4, [0048]].
The process of Chen differs from the instant invention because Chen does not disclose the following:
a.	Pre-treating an aluminum anode substrate to form a pre-treated aluminum anode substrate by: mechanical polishing the aluminum anode substrate to form a polished aluminum 
anode substrate; alkaline cleaning the polished aluminum anode substrate to form a cleaned 
aluminum anode substrate; and deoxidizing the cleaned aluminum anode substrate to form a deoxidized aluminum anode substrate.
Chen teaches an aluminum counter electrode (page 2, [0025]).
	WO ‘551 teaches that:
	All metal specimens that were tested were mechanically abraded by polishing to 1200 grit followed by a rinse using de-ionised water. Samples were then chemically cleaned as follows (as per MIL C-5541) 
	a.  5 minutes immersion in an agitated alkaline cleaner to remove oil and grease, 

followed by washing with tap water. 

	b.  5 minutes immersion in agitated Deoxidizer 6® solution to remove the surface oxide, followed by washing with tap water (page 16, line 30 to page 17, line 2). 

	The surface was bare aluminum (page 17, Table 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Chen by pre-treating an aluminum anode substrate to form a pre-treated aluminum anode substrate by: mechanical polishing the aluminum anode substrate to form a polished aluminum anode substrate; alkaline cleaning the polished aluminum anode substrate to form a cleaned aluminum anode substrate; and deoxidizing the cleaned aluminum anode substrate to form a deoxidized aluminum anode substrate because rinsing a mechanically polished aluminum using de-ionized water, and then immersing in an agitated alkaline cleaner, followed by washing with tap water, and then immersing in agitated Deoxidizer 6® solution, followed by washing with tap water removes oil, grease and surface oxide on bare aluminum.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the aluminum plating bath formulation comprises from 0.01 to 1.0 wt% 

of 1,10-phenanthroline.
	Chen teaches that the ionic liquid plating solution can include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based chloroaluminate. Examples include but are not limited to: 1-ethyl-3-methylimidazolium chloride [EMIM][Cl]-AlCl3, 1-butyl-3-methylimidizolium chloride [BMIM][Cl]-AlCl3, and combinations thereof (page 4, [0038]).
	JP ‘815 teaches aluminum plating. 
Examples of the molten salt include an ionic liquid containing an alkylimidazolium chloride such as AlCl3 and ethylmethylimidazolium chloride (EMIC). Various additives are added to this plating solution in order to improve the quality of the product. For example, phenanthroline and the like are added to improve quality such as smoothness and strength. That is, with only the ionic liquid consisting of AlCl3 and alkylimidazolium chloride, the plating tends to form an aggregate of particles instead of forming a film, resulting in a rock-like and brittle aluminum porous body. An aluminum porous body having increased gloss, smoothness and sufficient strength can be obtained (ƿ [0004]).

Further, in order to form the smooth film-like aluminum plating layer 2, organic additives such as xylene, benzene, toluene and 1,10-phenanthroline (phenanthroline) may be added to the plating solution (ƿ [0038]).

For example, when the organic additive is phenanthroline, the preferable concentration range in the plating solution is 0.25 to 7 g/L (ƿ [0039]).

As the plating solution, an ionic liquid containing AlCl3 and EMIC at a molar ratio of 2: 1 and phenanthroline at 0.5 g/L was used (ƿ [0067]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum plating bath formulation described by Chen with wherein the aluminum plating bath formulation comprises from 0.01 to 1.0 wt% of 1,10-phenanthroline because adding 0.25 to 7 g/L of phenanthroline to the plating solution increases the gloss, smoothness and strength of the plating.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the aluminum plating bath formulation comprises from 0.04 to 3.7 wt%
of KCI.
	JP ‘815 teaches further, a eutectic molten salt obtained by mixing aluminum chloride with a salt selected from the group consisting of lithium chloride (LiCl), potassium chloride (KCl) and sodium chloride (NaCl) to lower the melting point is preferable (ƿ [0037]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum plating bath formulation 
described by Chen with wherein the aluminum plating bath formulation comprises KCI because adding potassium chloride (KCl) to the plating solution provides a eutectic molten salt to lower the melting point.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “from 0.04 to 3.7 wt% of KCI ,” one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentration of the KCl by routine experimentation for a particular bath formulation that would have achieved the desired lower melting point (MPEP § 2141.03). 
	d.	Wherein the electroplating comprises stirring the aluminum plating bath formulation from 500 rpm to 1000 rpm.
	CN ‘891 teaches electrodepositing an Al protective coating (ƿ [0010]).
During electrodeposition, stirring the plating solution can improve the diffusion rate of the plating solution during electroplating, and improve the deposition rate and quality of the plating layer, but the stirring rate is too fast, the energy consumption is larger, and the effect of improving the rate is too high. In the present invention, the stirring rate is preferably 50 to 500 
rpm, more preferably 100 to 200 rpm (ƿ [0026]).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the electroplating described by Chen with Wherein electroplating comprises stirring the aluminum plating bath formulation from 500 rpm to 1000 rpm because stirring the plating solution at a rate of 50 to 500 rpm improves the diffusion rate of the plating solution during electroplating and improves the deposition rate and quality of the plating layer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 24, the process of Chen differs from the instant invention because Chen does not disclose wherein the electroplating is carried out with a current density from 5 mA/cm2 to 25 mA/cm2, and a temperature from 40o C to 75o C.
	JP ‘815 teaches when an organic molten salt is used as the plating solution, the temperature of the plating solution is preferably 10 °C to 60 °C, more preferably 25 °C to 45 °C. 
(ƿ [0042]).
	CN ‘891 teaches that the temperature of the plating solution is 30-100°C, more preferably 40-70°C (ƿ [0023]). The cathode current density is preferably 0.1-10 A/dm2 (ƿ 
[0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating described by Chen with wherein the electroplating is carried out with a current density from 5 mA/cm2 to 25 mA/cm2 and a temperature from 40o C to 75o C because aluminum is electroplated when carrying out electroplating at a current density from 0.1-10 A/dm2 and a temperature from 30 to 100o C.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 26, Chen teaches wherein the ionic liquid is a nitrogen-containing compound selected from a group consisting of N-alkyl-pyridinium salts, N-alkyl-N’-alkyl’ imidazolium salts, N-alkyl-N-alkyl’ pyrrolidinium salts, N-alkyl-N-alkyl’ piperidinium salts, quaternary ammonium salts, and combinations thereof (= the ionic liquid plating solution can include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based chloroaluminate) [page 4, [0038]].
Regarding claim 28, Chen teaches etching the ferrous steel alloy cathode substrate (= for more noble substrates such as steels 20, the displacement layer treatment of step 104 can 
be shortened or omitted) [pages 3-4, [0037]] by performing an anodic polarization to form an etched ferrous steel alloy cathode substrate (= step 106 can then include electrolytic etching one or more portions of the workpiece in an ionic liquid plating solution) [page 4, [0038]], wherein the aluminum coating is electroplated over the etched ferrous steel alloy cathode substrate (= next as part of step 108, a protective metallic coating (for example, substantially pure aluminum) can be electrodeposited onto the coating receiving surface of the workpiece) [page 4, [0040]].

VI.	Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, 
and further in view of Bakkar et al. (“A New Method for Practical Electrodeposition of 

Aluminium from Ionic Liquids,” Electrochemistry Communications (2015 Feb 1), Vol. 51, pp. 113-116) and Putatunda et al. (“Influence of Austempering Temperature on the Mechanical Properties of a Low Carbon Low Alloy Steel,” Materials Science and Engineering: A. (2011 Jun 15), Vol. 528, No. 15, pp. 5053-5059) [Putatunda I].
	Chen, WO ‘551, JP ‘815 and CN ‘891 are as applied above and incorporated herein.
	Regarding claim 23, Chen teaches wherein the source of aluminum is aluminum trichloride and the ionic liquid is 1-ethyl-3-methylimidazolium chloride (= examples include but 
are not limited to: 1-ethyl-3-methylimidazolium chloride [EMIM][Cl]-AlCl3, 1-butyl-3-
methylimidizolium chloride [BMIM][Cl]-AlCl3, and combinations thereof) [page 4, [0038]].
	The process of Chen differs from the instant invention because Chen does not disclose the aluminum plating bath comprising from 95.30 to 99.95 wt% a mixture of the aluminum trichloride and the 1-ethyl-3-methylimidazolium chloride in a molar ratio from 80:40 to 60:40.
JP ‘815 teaches as the plating solution, an ionic liquid containing AlCl3 and EMIC at a molar ratio of 2: 1 and phenanthroline at 0.5 g/L was used (ƿ [0067]).
	Bakkar teaches that functional aluminium layers were successfully deposited from a first generation ionic liquid AlCl3/1-ethyl-3-methylimidazolium chloride - [EMIm]Cl - (60/40 mol%) on low carbon steel (page 113, abstract).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the aluminum plating bath described by Chen with wherein the aluminum plating bath comprises from 95.30 to 99.95 wt% a mixture of 
the aluminum trichloride and the 1-ethyl-3-methylimidazolium chloride in a molar ratio from 

80:40 to 60:40 because a first generation ionic liquid AlCl3/[EMIm]Cl (60/40 mol%) electrodeposits functional aluminium layers on low carbon steel outside a glove box in air (Bakkar: page 115, right column, lines 10-14).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 25, the process of Chen differs from the instant invention because Chen does not disclose wherein the ferrous alloy steel cathode substrate is a high strength ferrous steel alloy cathode substrate containing between 0.2 and 0.5 wt% of carbon and not more 
than 8 wt% of alloying elements.
	Chen teaches more noble metal substrates such as steels (page 4, [0037]).
	Bakkar teaches that functional aluminium layers were successfully deposited from a first generation ionic liquid AlCl3/1-ethyl-3-methylimidazolium chloride - [EMIm]Cl – (60/40 
mol%) on low carbon steel (page 113, abstract).
	Putatunda I teaches a chemical composition of a low carbon low alloy steel comprising (wt%) 0.21 C, 1.59 Si, 0.73 Mn, 2.02 Ni, 0.99 Cr, 0.25 Mo, 0.062 Nb, 0.064 V, 0.005 S and 0.010 P 
(page 5054, Table 1).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the ferrous alloy steel cathode substrate described by Chen with wherein the ferrous alloy steel cathode substrate is a high strength 
ferrous steel alloy cathode substrate containing between 0.2 and 0.5 wt% of carbon and not 

more than 8 wt% of alloying elements because an adherent and uniform Al layer was electrodeposited on a low carbon steel sheet as a substrate of interest for corrosion protection (Bakkar: page 115, left column, lines 7-8), where a low carbon low alloy steel comprises (wt%) 0.21 C, 1.59 Si, 0.73 Mn, 2.02 Ni, 0.99 Cr, 0.25 Mo, 0.062 Nb, 0.064 V, 0.005 S and 0.010 P.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

VII.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of Satake et al. (US Patent No. 3,959,030).
Chen, WO ‘551, JP ‘815 and CN ‘891 are as applied above and incorporated herein.
	Regarding claim 29, the process of Chen differs from the instant invention because 
Chen does not disclose heat treating the aluminum coating electroplated over the ferrous steel alloy cathode substrate.
	Satake teaches that however, in order to use the aluminum coated products, e.g., wire and sheet, stock that need severe workability, it is preferable that the stock be aftertreated at a 
temperature ranging from 150o to 600o C for a period of time ranging from 3 minutes to 24 hours after the product is either cold-rolled to produce a reduction in area from 5 to 80% or hot-rolled at a temperature ranging from 150o to 600o C to obtain an aluminum coated steel 

stock having excellent corrosion resistance and workability (abstract; and col. 1, lines 40-64).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the process described by Chen by heat treating the aluminum coating electroplated over the ferrous steel alloy cathode substrate because in order to use the aluminum coated products, e.g., wire and sheet, stock that need severe workability, it is preferable that the stock be aftertreated at a temperature ranging from 150o to 600oC for a period of time ranging from 3 minutes to 24 hours after the product is either cold-rolled to produce a reduction in area from 5 to 80% or hot-rolled at a temperature ranging from 150o to 600oC to obtain an aluminum coated steel stock having excellent corrosion resistance and workability.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VIII.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims  22, 24, 26 and 28 above, and further in view of Putatunda et al. (“Mechanical and Magnetic Properties of a New Austenitic 

Structural Steel,” Materials Science and Engineering: A. (2005 Oct 15), Vol. 406, Nos. 1-2, pp. 254-260) [Putatunda II].
Chen, WO ‘551, JP ‘815 and CN ‘891 are as applied above and incorporated herein.
Regarding claim 30, the process of Chen differs from the instant invention because Chen does not disclose wherein the ferrous alloy steel cathode substrate is a high strength ferrous alloy steel cathode substrate containing more than 0.5 wt% of carbon.
Chen teaches more noble metal substrates such as steels (page 4, [0037]). The workpiece can be a turbine engine component (page 2, [0017]).
	Putatunda II teaches a high carbon austenitic structural steel having low total alloy content comprising 0.92 wt% C (page 255, Table 1). A major application of this steel is expected to be in power generation devices such as turbines, generators, etc.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ferrous alloy steel cathode substrate described by Chen with wherein the ferrous alloy steel cathode substrate is a high strength ferrous alloy steel cathode substrate containing more than 0.5 wt% of carbon because Chen teaches that the workpiece can be a steel turbine engine component where a high carbon austenitic structural steel having low total alloy content comprising 0.92 wt% C is a steel for turbines.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IX.	Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Cao et al. (US Patent Application Publication No. 2016/0237580 A1).
	Chen, WO ‘551, JP ‘815, CN ‘891 and Benaben are as applied above and incorporated herein. 
Regarding claim 31, the process of Chen differs from the instant invention because Chen does not disclose purging the plating bath formulation with a dry inert gas stream for at least 30 minutes.
Cao teaches that: 
Still referring to FIG. 1, method 10 for producing an aluminum coating on a substrate continues by applying aluminum or an aluminum alloy to at least one (activated or not) surface of the component by electroplating the substrate (masked or unmasked) under electroplating conditions in the ionic liquid aluminum electroplating solution provided in step 14 (step 16). The ionic liquid aluminum electroplating solution is in a plating bath. The step of applying aluminum or the aluminum alloy is performed at electroplating conditions as hereinafter described, and may be performed in ambient air (i.e., in the presence of oxygen). It is preferred that the electroplating be performed in a substantially moisture-free environment where the plating bath is used. For example, and as will be appreciated by those of ordinary skill in the art, an ionic liquid aluminum electroplating solution remains stable up to a water content of 0.1 percent by weight. At higher water content, electrodeposition of aluminum ceases, chloroaluminates are formed, water electrolyzes into hydrogen and oxygen, and the ionic plating bath forms undesirable compounds and 

vapors. Other plating bath embodiments will be expected to experience similar problems at higher water content. Where plating baths are used, a commercial electroplating tank or other vessel equipped with a cover and a purge gas supply as known in the art may be used to form positive pressure to substantially prevent the moisture from the air getting into the ionic liquid aluminum electroplating solution. Suitable exemplary purge gas may be nitrogen or other inert gas, dry air, or the like (page 4, [0026]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Chen by purging the plating bath formulation with a dry inert gas stream for at least 30 minutes because purging with an inert gas forms a positive pressure to substantially prevent moisture from the air getting into the ionic liquid aluminum electroplating solution thereby making the ionic liquid aluminum electroplating solution stable.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “for at least 30 minutes,” considering that Cao is silent as to the purging time, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the purging time through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained 

through routine experimentation unless there is a showing of unexpected results which 
properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

X.	Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815), CN 102766891 (‘891) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Abedin et al. (“Additive Free Electrodeposition of Nanocrystalline Aluminium in a Water and Air Stable Ionic Liquid,” Electrochemistry Communications (2005 Nov 1), Vol. 7, No. 11, pp. 1111-1116) and CN 103071367 (‘367).
	Regarding claim 32, the process of Chen differs from the instant invention because Chen does not disclose drying the ionic liquid under vacuum at about 70oC.
	Abedin teaches that:
The electrodeposition of aluminium was studied in the water and air stable ionic liquid 1-butyl-1-methyl-pyrrolidinium bis(tri-fluoromethylsulfonyl)imide ([BMP]-Tf2N) which was purchased from Merck KGaA (EMD) in the highest available quality (ultra pure, H2O and halide <10 ppm). The liquid was dried under vacuum and under stirring for 12 h at a temperature of 100 °C to water contents below 3 ppm (by Karl-Fischer titration) and stored in an argon filled glove box with water and oxygen below 1 ppm (OMNI-LAB from Vacuum-Atmospheres). In cyclic voltammograms on platinum there is no evidence for electrochemically active water, therefore, we think that the water content is well below 1 ppm. Anhydrous AlCl3 (Fluka, 99%) was used without further purification as a source of aluminum (page 1112, “2. Experimental”).


	CN ‘367 teaches that the resulting solution was vacuum-dried at 40~60°C for 1~5 hours to obtain ionic liquids that were liquid at room temperature (ƿ [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Chen by drying the ionic liquid under vacuum because vacuum drying an ionic liquid lowers the water content of the ionic liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
As to “at about 70oC.,” it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 

(CCPA 1955) [MPEP § 2144.05].

XI.	Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of Cao et al. (US Patent Application Publication No. 2016/0237580 A1).
	Chen, WO ‘551, JP ‘815 and CN ‘891 are as applied above and incorporated herein. 
Regarding claim 33, the process of Chen differs from the instant invention because Chen does not disclose purging the plating bath formulation with a dry inert gas stream for at least 30 minutes.
Cao teaches that: 
Still referring to FIG. 1, method 10 for producing an aluminum coating on a substrate continues by applying aluminum or an aluminum alloy to at least one (activated or not) surface of the component by electroplating the substrate (masked or unmasked) under electroplating conditions in the ionic liquid aluminum electroplating solution provided in step 14 (step 16). The ionic liquid aluminum electroplating solution is in a plating bath. The step of applying aluminum or the aluminum alloy is performed at electroplating conditions as hereinafter described, and may be performed in ambient air (i.e., in the presence of oxygen). It is preferred that the electroplating be performed in a substantially moisture-free environment where the plating bath is used. For example, and as will be appreciated by those of ordinary skill in the art, an ionic liquid aluminum electroplating solution remains stable up to a water content of 0.1 percent by weight. At higher water content, electrodeposition of aluminum ceases, chloroaluminates are formed, water electrolyzes into hydrogen and oxygen, and the ionic plating bath forms undesirable compounds and vapors. Other plating bath embodiments will be expected to experience similar problems at higher water content. Where plating baths are used, a commercial electroplating tank or other vessel equipped with a cover and a purge gas supply as known in the art may be used to form positive pressure to substantially prevent the moisture from the air getting into the ionic liquid aluminum electroplating solution. Suitable exemplary purge gas may be nitrogen or other inert gas, dry air, or the like (page 4, [0026]).

	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the method described by Chen by purging the plating bath formulation with a dry inert gas stream for at least 30 minutes because purging with an inert gas forms a positive pressure to substantially prevent moisture from the air getting into the ionic liquid aluminum electroplating solution thereby making the ionic liquid aluminum electroplating solution stable.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “for at least 30 minutes,” considering that Cao is silent as to the purging time, 
which presumably is non-critical, and hence could vary in a wide range, it would have been 
obvious to one having ordinary skill in the art to have optimized the purging time through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

XII.	Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of WO 2004/085551 (‘551), JP 2014-235815 (‘815) and CN 102766891 (‘891) as applied to claims 22, 24, 26 and 28 above, and further in view of Abedin et al. (“Additive Free Electrodeposition of Nanocrystalline Aluminium in a Water and Air Stable Ionic Liquid,” Electrochemistry Communications (2005 Nov 1), Vol. 7, No. 11, pp. 1111-1116) and CN 103071367 (‘367).
	Chen, WO ‘551, JP ‘815 and CN ‘891 are as applied above and incorporated herein.
	Regarding claim 34, the process of Chen differs from the instant invention because Chen does not disclose drying the ionic liquid under vacuum at about 70oC.
	Abedin teaches that:
The electrodeposition of aluminium was studied in the water and air stable ionic liquid 1-butyl-1-methyl-pyrrolidinium bis(tri-fluoromethylsulfonyl)imide ([BMP]-Tf2N) which was purchased from Merck KGaA (EMD) in the highest available quality (ultra pure, H2O and halide <10 ppm). The liquid was dried under vacuum and under stirring for 12 h at a temperature of 100 °C to water contents below 3 ppm (by Karl-Fischer titration) and stored in an argon filled glove box with water and oxygen below 1 ppm (OMNI-LAB from Vacuum-Atmospheres). In cyclic voltammograms on platinum there is no evidence for electrochemically active water, therefore, we think that the water content is well below 1 ppm. Anhydrous AlCl3 (Fluka, 99%) was used without further purification as a source of aluminum (page 1112, “2. Experimental”).

	CN ‘367 teaches that the resulting solution was vacuum-dried at 40~60°C for 1~5 hours 
to obtain ionic liquids that were liquid at room temperature (ƿ [0009]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Chen by drying the ionic liquid under vacuum because vacuum drying an ionic liquid lowers the water content of the ionic liquid.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
As to “at about 70oC.,” it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
• Applicant states that Chen, JP ‘815, CN ‘891, and Benaben, alone or in combination, do 

not teach, show, suggest, or otherwise render obvious, at least, an electroplating process for coating a ferrous alloy steel cathode substrate, comprising a pre-treated aluminum anode substrate - wherein the aluminum anode substrate is pretreated by mechanical polishing, alkaline cleaning, and deoxidizing of the aluminum substrate - and immersion of both the pre-treated aluminum anode substrate and a ferrous alloy steel cathode substrate into an aluminum plating bath to electrodeposit an aluminum coating onto a ferrous alloy steel cathode substrate, as recited in Claim 6, from which Claims 9, 12, and 16 depend. 
• Applicant states that Chen, JP '815, CN '891, Benaben, Bakkar, and Putatunda I, alone or in combination, do not teach, show, suggest, or otherwise render obvious, at least, an electroplating process for coating a ferrous alloy steel cathode substrate, as recited in Claim 6, from which Claims 7 and 10 depend.
• Applicant states that Chen, JP ‘815, CN ‘891, Benaben, and Putatunda II, alone or in combination, do not teach, show, suggest, or otherwise render obvious, at least, an electroplating process for coating a ferrous alloy steel cathode substrate, comprising a pre-treated aluminum anode substrate - wherein the aluminum anode substrate is pretreated by mechanical polishing, alkaline cleaning, and deoxidizing of the aluminum substrate - and immersion of both the pre-treated aluminum anode substrate and a ferrous alloy steel cathode substrate into an aluminum plating bath to electrodeposit an aluminum coating onto a ferrous alloy steel cathode substrate, as recited in Claim 6, from which Claim 21 depends.
• Applicant states that Chen, JP ‘815, CN ‘891, Benaben, Bakkar, and Putatunda I are 
discussed above. Chen, JP ‘815, CN ‘891, Benaben, Bakkar, and Putatunda I alone or in 

combination, do not teach, show, suggest, or otherwise render obvious, at least, an electroplating process for coating a ferrous alloy steel cathode substrate, comprising a pre-treated aluminum anode substrate - wherein the aluminum anode substrate is pretreated by mechanical polishing, alkaline cleaning, and deoxidizing of the aluminum substrate - and immersion of both the pre-treated aluminum anode substrate and a ferrous alloy steel cathode substrate into an aluminum plating bath to electrodeposit an aluminum coating onto a ferrous alloy steel cathode substrate, as recited in Claim 22, from which Claims 23 and 25 depend. Applicant respectfully requests withdrawal of the rejection.
	• Applicant states that Chen, JP '815, CN '891, Benaben, and Satake, are as discussed. Chen, JP '815, CN '891, Benaben, and Satake, alone or in combination, do not teach, show, suggest, or otherwise render obvious, at least, an electroplating process for coating a ferrous alloy steel cathode substrate, comprising a pre-treated aluminum anode substrate - wherein the aluminum anode substrate is pretreated by mechanical polishing, alkaline cleaning, and deoxidizing of the aluminum substrate - and immersion of both the pre-treated aluminum anode substrate and a ferrous alloy steel cathode substrate into an aluminum plating bath to electrodeposit an aluminum coating onto a ferrous alloy steel cathode substrate, as recited in Claim 22, from which Claim 29 depends.
	• Applicant states that Chen, JP ‘815, CN ‘891, Benaben, and Putatunda II are as discussed. Chen, JP ‘815, CN ‘891, Benaben, and Putatunda II, alone or in combination, do not teach, show, suggest, or otherwise render obvious, at least, an electroplating process for coating a ferrous alloy steel cathode substrate, comprising a pre-treated aluminum anode 

substrate - wherein the aluminum anode substrate is pretreated by mechanical polishing, alkaline cleaning, and deoxidizing of the aluminum substrate - and immersion of both the pre-treated aluminum anode substrate and a ferrous alloy steel cathode substrate into an aluminum plating bath to electrodeposit an aluminum coating onto a ferrous alloy steel cathode substrate, as recited in Claim 22, from which Claim 30 depends.
• Applicant states that Chen, JP ‘815, and CN ‘891 are as discussed. Chen, JP ‘815, and CN ‘891 alone or in combination, do not teach, show, suggest, or otherwise render obvious, at least, an electroplating process for coating a ferrous alloy steel cathode substrate, comprising a pre-treated aluminum anode substrate - wherein the aluminum anode substrate is pretreated by mechanical polishing, alkaline cleaning, and deoxidizing of the aluminum substrate - and immersion of both the pre-treated aluminum anode substrate and a ferrous alloy steel cathode substrate into an aluminum plating bath to electrodeposit an aluminum coating onto a ferrous alloy steel cathode substrate, as recited in Claim 22, from which Claims 24, 26, and 28 depend.
	In response, there is no requirement that the presently claimed features be expressly 
articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re 

Richman 165 USPQ 509, 514 (CCPA 1970).

	• Applicant states that they discovered an electroplating process for coating a ferrous alloy steel cathode substrate utilizing a pre-treated aluminum anode substrate, where the 
aluminum anode substrate is pre-treated by mechanical polishing, alkaline cleaning, and deoxidizing. Application [0069]-[0076]. “[W]hen the aluminum anode substrate is not correctly polished, cleaned, [and] deoxidized,... stains and dendritic growth of the aluminum coating may arise in the borders of the aluminum electrodeposited high strength steel cathodes.” Application [0068].
In response, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

• Applicant states that however, both Bakkar and Putatunda I fail to teach an electroplating solution comprising 1,10-phenanthroline as a brightening agent nor KCI as an 

alkali metal halide, as recited in Claim 6. Additionally, neither reference discloses pre-treating an aluminum anode substrate, or use thereof, as recited in Claim 6. 
	In response, the rejection is not overcome by pointing out that one reference does not 
contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	• Applicant states that therefore, a person of ordinary skill in the art would not have been motivated to combine the heat treatment of JP ‘815 with the steel substrate disclosed by Chen because the heat treatment is intended to eliminate the substrate being coated. Additionally, a person of ordinary skill in the art would not have been motivated to combine the heat treatment of Satake with the steel substrate disclosed by Chen because the heat treatment is intended to promote adhesion of the aluminum spray coating with the substrate in which it is deposited onto.
	In response, at least with respect to Satake, 	the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 
560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 

US 904 (1991) [MPEP § 2144].

	• Applicant states that Chen, JP ‘815, CN ‘891, Benaben, and Satake, alone or in combination, do not teach, show, suggest, or otherwise render obvious, at least, heat treating the aluminum coated ferrous steel alloy cathode substrate, as recited in Claim 17.
	In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].

	• Applicant states that however, Putatunda II makes no reference to electrodeposition of an aluminum coating onto the steel substrate, as recited in Claim 6.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

Applicant's amendment necessitated the new ground(s) of rejection presented in this 

Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available 
to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 21, 2022